                          Case 4:19-cv-01480-JSW Document 37 Filed 05/06/19 Page 1 of 9



                1      Byron S. Hollins, SB# 113423
                       HOLLINS & ASSOCIATES
                2      23801 Calabasas Road, Suite 100
                       Calabasas CA 91302-1597
                3      Phone:818.223.0300
                       Fax: 818.223.0310
                4      byron@hollins.legal
                5      Attorneys for Defendant
                       Jeffrey L. Hartman
                6
                7                                UNITED STATES DISTRICT COURT
                8                              NORTHERN DISTRICT OF CALIFORNIA
                9                                        OAKLAND DIVISION
               10      Anthiny G. Thomas, individually, and on   )      Case no. CV 19 1480 JSW
                       behalf of the General Public acting as a  )      (Hon. Jeffrey S. White, Ctrm 5)
               11      Private Attorney General,                 )
                                                                 )
               12                   Plaintiff,                   )      DEFENDANT JEFFREY L. HARTMAN’S
                                                                 )      REPLY TO PLAINTIFF’S OPPOSITION
               13      v.                                        )      TO MOTION TO DISMISS
                                                                 )
               14      Bruce T. Beesley, Mrs. Beesley, Jeffrey L.)
                       Hartman, Mrs. Hartman, Jeri Coppa-)              Date: May 24, 2019
               15      Knudson, Ken Tersini, Mrs. K. Tersini,)          Time: 9:00 am
                       Jennifer Jodoin, Mr. Jodoin, Wayne Silver,)      Courtroom: 5
               16      Mrs. Silver, Kenmark Ventures, LLC,)
                       Stremmel Auction LLC, Steven Stremmel,)          Complaint Filed: March 21, 2019
               17      Mrs. S. Stremmel, Hudson Stremmel, Amy)          Trial Date: None Assigned
                       Tierre and Does 1-1000, inclusive.        )
               18                                                )
                                                                 )
               19                   Defendants                   )
                                                                 )
               20
               21
               22
               23
               24
               25
               26
               27            Defendant Jeffrey L. Hartman (“Defendant” or “Hartman”) hereby replies to Plaintiff
               28      Anthony G. Thomas’ (“Plaintiff” or “Thomas”) Opposition to Hartman’s Motion to Dismiss.
HOLLINS & ASSOCIATES

                                         REPLY TO OPPOSITION TO MOTION TO DISMISS
                                                                                                 CV 19 1480 JSW
                                                                  -1-
                            Case 4:19-cv-01480-JSW Document 37 Filed 05/06/19 Page 2 of 9



                1             Defendant’s Motion was based on: 1) Fed. R. Civ. P. Rule 12(b)(6) for failure to state
                2      a claim upon which relief can be granted based on the purported allegations of the complaint
                3      itself, and based upon lack of subject matter jurisdiction under Fed. R. Civ. P. Rule 12(b)(1);
                4      2) Fed. R. Civ. P. Rule 12(b)(2) for lack of personal jurisdiction; 3) Fed. R. Civ. P. Rule
                5      12(b)(3) because Northern District of California is the improper venue and 4) Plaintiff’s claims
                6      being barred by the relevant statute under California Civil Code sections 47(b) and 1714.10.
                7             Plaintiff’s Opposition is, like his Complaint, fatally deficient. As discussed below, the
                8      Opposition fails to provide relevant facts or law to overcome the issues raised in Defendant’s
                9      Motion to Dismiss. Moreover, it is impossible for Plaintiff to amend his Complaint in a
               10      manner that would subject Hartman to this Court’s jurisdiction. Thus, Defendant requests
               11      this Court to dismiss the Complaint against him without leave to amend.
               12      1.     The Opposition Fails to Justify the Complaint’s Dearth of Specific Allegations
               13             Against Hartman.
               14             Dismissal under Rule 12(b)(6) is proper where there is a lack of a cognizable legal
               15      theory, or the absence of sufficient facts alleged under a cognizable legal theory. Balistreri
               16      v. Pacifica Police Dept., 901 F.2d 696, 699 (9th Cir. 1988) (overruled on other grounds);
               17      Robertson v. Dean Witter Reynolds, Inc., 749 F.2d 530, 533-534 (9 th Cir. 1984).
               18             Plaintiff claims that as a pro se litigant allegedly diagnosed with dyslexia, he should
               19      be held to a liberal pleading standard. Yet, while pro se pleadings are held to less stringent
               20      standards than those drafted by licensed attorneys, they must still “meet some minimum
               21      threshold in providing a defendant with notice of what it is that it allegedly did wrong.” Brazil
               22      v. United States Dept. of Navy, 66 F.3d 193, 199 (9 th Cir. 1995).
               23             Here, the Complaint is virtually unintelligible and Defendant has not been apprised
               24      of the specific causes of action lodged against him, nor of any specific allegations in support
               25      thereof. That is, the Complaint consists of 1) numerous haphazard, jumbled allegations
               26      directed at the various defendants, 2) interspersed with various improper requests to the
               27      Court for judicial findings and judgments.
               28             Defendant herein is named only in paragraph 7 of the Complaint. Paragraph 7 states
HOLLINS & ASSOCIATES

                                          REPLY TO OPPOSITION TO MOTION TO DISMISS
                                                                                                      CV 19 1480 JSW
                                                                     -2-
                            Case 4:19-cv-01480-JSW Document 37 Filed 05/06/19 Page 3 of 9



                1      only that: Defendant is a resident of Nevada, is a licensed member of the Nevada State Bar,
                2      and is admitted to practice before the U.S. District Court for the District of Nevada and the
                3      U.S. Bankruptcy Court for the District of Nevada.
                4             While Defendant acted as Trustee’s attorney in Plaintiff’s bankruptcy action, Plaintiff
                5      has failed to specifically name Defendant anywhere else in the Complaint, or to tie
                6      Defendant’s purported wrongdoings to any of Plaintiff’s purported causes of action.
                7             Plaintiff acknowledges in his Opposition that sufficient facts must be pleaded to place
                8      the Court and Defendant on notice of the causes of action against him. (Opp., ¶¶7, 8, 10,
                9      15, and 16). Plaintiff seems to believe that his “shotgun style” complaint meets this
               10      threshold. It does not. The Complaint is devoid of any sort of foundational facts, let alone
               11      cogent facts describing the “who, what, where, when, and why” in relation to the various
               12      purported causes of action claimed. It is impossible to discern which allegations are directed
               13      at Hartman, or even the exact wrongdoing in which Hartman is alleged to have engaged. The
               14      Opposition does nothing to assist this court or Hartman to decipher any cognizable
               15      allegations against him.
               16             Hence the Complaint should therefore be dismissed against Hartman for failing to
               17      state a claim under Fed. R. Civ. P. Rule 12(b)(6).
               18      2.     Plaintiff Fails to Oppose Hartman’s Other Grounds for Dismissal and Thus Any
               19             Opposition Thereto Should Be Deemed Waived.
               20             The Complaint not only fails to present a cognizable legal theory or sufficient facts
               21      alleged under a cognizable legal theory, but should also be dismissed pursuant to numerous
               22      other grounds, as discussed in Hartman’s Motion and which shall be reviewed in brief, infra
               23      – all of which Plaintiff failed to oppose. Having failed to oppose any of these grounds for
               24      dismissal, Plaintiff has waived any opposition to the same and thus, it is respectfully
               25      submitted that this action should be dismissed, with prejudice.
               26             The Barton Doctrine and FRCP 12(b)(1)
               27             First, Plaintiff has not complied with the Barton doctrine and / or Plaintiff’s claims
               28      against Defendant are barred by the doctrine of quasi-judicial immunity, and thus this Court
HOLLINS & ASSOCIATES

                                          REPLY TO OPPOSITION TO MOTION TO DISMISS
                                                                                                    CV 19 1480 JSW
                                                                   -3-
                          Case 4:19-cv-01480-JSW Document 37 Filed 05/06/19 Page 4 of 9



                1      lacks subject matter jurisdiction. Prior to filing this action, Plaintiff did not obtain leave from
                2      the Bankruptcy Court that appointed Trustee Jeri Coppa-Knudson as the Trustee for
                3      Plaintiff’s estate before commencing this action, nor leave of court before proceeding against
                4      the trustee’s attorney, Hartman. Such was required under Barton v. Barbour, 104 U.S. 126
                5      (1881), which instructs that a lawsuit cannot be maintained against a trustee for an act in
                6      his or her official capacity without first obtaining leave of the court that appointed the trustee.
                7      See also In Re Crown Vantage, Inc., 421 F.3d 963, 970 (9 th Cir. 2005).
                8             By extension, an action against a trustee’s attorney for acts undertaken by the
                9      attorney on behalf of the trustee in a bankruptcy proceeding are subject to Barton, as the
               10      attorney is standing in the shoes of the trustee. Lankford v. Wagner, 853 F. 3d 1119, 1122
               11      (10th Cir. 2017) [“…we now join our sibling circuits in holding that the protections of the
               12      Barton doctrine also extend to the trustee's counsel, where counsel acts under the direction
               13      of, or as the functional equivalent of, the trustee.”].
               14             Moreover, Plaintiff has not alleged any facts to demonstrate that the Trustee’s alleged
               15      conduct is not subject to quasi-judicial immunity. It is not alleged that the Trustee took any
               16      actions outside her official capacity as Plaintiff’s designated bankruptcy trustee. The alleged
               17      conduct of which Plaintiff complains was done in the Trustee’s fulfillment of her official duties
               18      as Plaintiff’s bankruptcy trustee and therefore said conduct – and by extension, the conduct
               19      of her attorney, acting under the direction of, or as the functional equivalent of – is subject
               20      to quasi- judicial immunity.
               21             Plaintiff failed to oppose this basis for dismissal and as such he has waived any
               22      opposition to dismissal of the Complaint on this basis. Accordingly, it is respectfully
               23      submitted that this action should be dismissed, with prejudice, for lack of subject matter
               24      jurisdiction under Rule 12(b)(1).
               25             Personal Jurisdiction Under FRCP 12(b)(2)
               26             Plaintiff has not and cannot meet his burden of proving that Defendant had sufficient
               27      contacts with California to establish personal jurisdiction over him. The voluntary bankruptcy
               28      action filed by Plaintiff was filed and prosecuted entirely in the District of Nevada, Reno. The
HOLLINS & ASSOCIATES

                                           REPLY TO OPPOSITION TO MOTION TO DISMISS
                                                                                                        CV 19 1480 JSW
                                                                      -4-
                          Case 4:19-cv-01480-JSW Document 37 Filed 05/06/19 Page 5 of 9



                1      instant claims against Hartman do not arise from any California related activities; rather,
                2      everything took place in Nevada. Additionally, Plaintiff asserts that Defendant is a resident
                3      of Nevada, is a licensed member of the Nevada State Bar, and is admitted to practice before
                4      the U.S. District Court for the District of Nevada and the U.S. Bankruptcy Court for the
                5      District of Nevada. There are no other specific allegations, factual or otherwise, that
                6      Defendant did anything to avail himself of California jurisdiction.
                7             Plaintiff’s failure to oppose this basis for dismissal should be deemed a waiver of the
                8      same and thus, it is respectfully submitted that this action should be dismissed, with
                9      prejudice, for lack of personal jurisdiction under Rule 12(b)(2).
               10             Venue is Not Proper Under FRCP 12(b)(3)
               11             As with the issue of jurisdiction over Hartman, Plaintiff has failed to set forth any
               12      allegations supporting his contention that the Northern District of California is the proper
               13      venue for this action. A review of the purported allegations of the complaint show that this
               14      action should have been filed, if at all, where the bankruptcy action and purported wrongful
               15      auction of the subject emerald took place, the District of Nevada.
               16             Plaintiffs’ Complaint simply states: “Venue is appropriate in this Court because a
               17      substantial part of the events that are being sued upon originated from and occurred in this
               18      District” and that “[a] substantial number of the Defendants live in and conduct business in
               19      this District.” (Dkt #3, Complaint, ¶¶ 23-24.)
               20             However, while 7 of the named defendants are alleged to be residents of Santa Clara
               21      County, California, at least 10 of the named defendants, including Hartman, are alleged to
               22      be or in fact are residents of Nevada. Further, Plaintiff himself is a Nevada resident.
               23             Plaintiff has sued all the defendants based on their purported wrongful conduct in the
               24      bankruptcy action, and Plaintiff has sued Hartman based entirely upon actions taken as the
               25      attorney for the official trustee in the bankruptcy action. That proceeding is and has always
               26      been pending in the District of Nevada, Reno. There are no allegations that Hartman took
               27      any actions in California. There are also no allegations that Hartman’s actions were aimed
               28      or directed at California or its residents. Any judgments entered for or against Plaintiff with
HOLLINS & ASSOCIATES

                                          REPLY TO OPPOSITION TO MOTION TO DISMISS
                                                                                                     CV 19 1480 JSW
                                                                    -5-
                          Case 4:19-cv-01480-JSW Document 37 Filed 05/06/19 Page 6 of 9



                1      respect to the bankruptcy proceeding necessarily would have been entered in Nevada, not
                2      California.
                3             Accordingly, this action should be dismissed pursuant to Rule 12(b)(3) as venue is not
                4      proper in the Northern District of California because all of the allegations against Hartman
                5      arise from events occurring in the District of Nevada, Reno.
                6             California Civil Code Section 47(b)
                7             California Civil Code Section 47(b) provides an absolute privilege for "any publication
                8      or broadcast" made in any judicial proceeding. This privilege has been given an "expansive
                9      reach," and includes any communications that bear "some relation to any ongoing or
               10      anticipated lawsuit." Rubin v. Green, 4 Cal. 4th 1187, 1193-1194. Furtherm ore, it applies
               11      to a wide range of causes of action, Id. at 1194.            This privilege applies to "any
               12      communication that bears some relation to an ongoing or anticipated lawsuit." Flores v.
               13      Emerich & Fike, 416 F.Supp.2d 885, 900 (E.D. Cal. 2006) (quoting Rubin v. Green, 4 Cal.4th
               14      1187, 1194 (1993)). Such communication necessarily includes communicative acts as well
               15      as oral statements. Id.
               16             Here, as best as can be gathered from the complaint, there are overtures or
               17      allegations that somehow are made that are related to things that Defendant Hartman did
               18      in relation to the USBC Nevada District court case. If so, then section 47(b) applies and this
               19      action should be dismissed. Those communications are subject to the absolute protections
               20      of section 47(b), because they took place during the pendency and in connection with the
               21      prosecution/defense of the USBC District of Nevada Action, which was a judicial proceeding
               22      before the United States District Court in Nevada.
               23             Accordingly, the entirety of this action against Hartman is barred by section 47(b).
               24             California Civil Code Section 1714.10
               25             As discussed in Defendant’s Motion, the entirety of Plaintiff’s Complaint is barred by
               26      the prefiling requirement of California Civil Code section1714.10, which requires a plaintiff
               27      to obtain a prior court order prior to filing any claim premised upon an attorney's conspiracy
               28      with a client. Section 1714.10(b) provides that a plaintiff's failure to obtain such an advance
HOLLINS & ASSOCIATES

                                          REPLY TO OPPOSITION TO MOTION TO DISMISS
                                                                                                     CV 19 1480 JSW
                                                                    -6-
                             Case 4:19-cv-01480-JSW Document 37 Filed 05/06/19 Page 7 of 9



                1      order from the court is an absolute defense properly raised in a motion to dismiss. The
                2      defense is similarly recognized to civil conspiracy claims brought in federal court. Flores v.
                3      Emerich & Fike, 416 F.Supp.2d 885, 909 (E.D. Cal. 2006).
                4              The purpose of California Civil Code §1714.10 is to discourage frivolous claims
                5      accusing attorneys of conspiring with their clients to harm others. Klotz v. Milbank, Tweed,
                6      Hadley, & McCloy (2015) 238 Cal. App. 4th 1339, 1350. The instant action constitutes
                7      precisely the type of frivolous claim contemplated by §1714.10.
                8              Here, Plaintiff complains of a purported "conspiracy " wherein he alleges at Dkt #3,
                9      Complaint, page 9, line 4 that “trustee and her attorney engaged in an illegal attempt . . .”
               10      and at Dkt #3, Complaint, page 9, line 18 that “. . . engaged in collusion . . “ Plaintiff realleges
               11      the purported conspiracy in his Opposition at paragraphs 17 and 19 (“Defendants together,
               12      in a conspiratorial nature undertook the misdeeds herein” and “...the civil conspiracy as
               13      alleged...sufficiently provides the threshold legal and factual basis for several causes of
               14      action...”).
               15              Thus, all of Plaintiff's causes of action fall squarely within the coverage of this
               16      provision, as they are arise from and are incorporated into this purported conspiracy between
               17      Defendant and everyone else. Accordingly, because all of the causes of action and
               18      allegations are incorporated by the conspiracy cause of action, they are subject to the
               19      provisions of section 1714.10, and are barred, because Plaintiff failed to obtain a court order
               20      prior to filing them, and no exceptions apply in this case to excuse Plaintiff’s failure to obtain
               21      such an order.
               22              Thus, all of Plaintiff's causes of action against Defendant Hartman, having their basis
               23      in conspiracy, are barred by the prefiling requirement of section 1714.10.
               24              Plaintiff’s failure to oppose any of the above grounds for dismissal constitutes a waiver
               25      of the same, and this action against Hartman should be dismissed without leave to amend.
               26      ///
               27      ///
               28      ///
HOLLINS & ASSOCIATES

                                           REPLY TO OPPOSITION TO MOTION TO DISMISS
                                                                                                         CV 19 1480 JSW
                                                                      -7-
                            Case 4:19-cv-01480-JSW Document 37 Filed 05/06/19 Page 8 of 9



                1      3.     Conclusion
                2             Plaintiff’s Complaint is fatally deficient based on each of the foregoing grounds.
                3      Plaintiff cannot amend the Complaint to cure any of its fatal defects. Therefore, Defendant
                4      respectfully requests that the Complaint be dismissed without leave to amend.
                5
                6      Dated: May 6, 2019                           Respectfully submitted,
                                                                    HOLLINS & ASSOCIATES
                7
                8                                                   By:    /s/ Byron S. Hollins
                                                                           Byron S. Hollins
                9                                                          Attorneys for Defendant Jeffrey L.
                                                                           Hartman
               10
               11
               12
               13
               14
               15
               16
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28
HOLLINS & ASSOCIATES

                                         REPLY TO OPPOSITION TO MOTION TO DISMISS
                                                                                                 CV 19 1480 JSW
                                                                   8
                          Case 4:19-cv-01480-JSW Document 37 Filed 05/06/19 Page 9 of 9



                1                                     CERTIFICATE OF SERVICE
                2            I, Byron S. Hollins, the undersigned, hereby declare:
                3            I am an attorney duly licensed to practice in the State of California and before this
                4      Court, with offices at 23801 Calabasas Road #100, Calabasas, CA. I am counsel for
                5      Defendant JEFFREY L. HARTMAN.
                6            On May 6, 2019 I electronically filed the foregoing NOTICE OF MOTION AND
                7      MOTION TO DISMISS with the U.S. District Court for the Northern District of California by
                8      using the CM/ECF system. All participants in this Action that are registered as CM/ECF users
                9      will be served by the CM/ECF system.
               10            I declare under penalty of perjury under the laws of the United States of America that
               11      the foregoing is true and correct. Executed on May 6, 2019 at Calabasas, CA.
               12
               13                                                             /s/ Byron S. Hollins
                                                                              Byron S. Hollins
               14
               15
               16
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28
HOLLINS & ASSOCIATES

                                         REPLY TO OPPOSITION TO MOTION TO DISMISS
                                                                                                     CV 19 1480 JSW
                                                                    9
